DETAILED ACTION
This is the initial Office action for application SN 16/626,128 having an effective date of 23 December 2019 and a provisional priority date of 27 June 2017.  A preliminary amendment was filed on 23 December 2019.  Claims 1-42 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/626,033.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a lubricating composition comprising (a) an oil of lubricating viscosity, (b) an ethylene-α-olefin copolymer grafted with a polar moiety, (c) a poly(meth)acrylate polymer, and dependent claim 25 further adds a phosphorus containing anti-wear agent (metal-free), which is indistinguishable over the instantly claimed lubricating composition comprising the same components.  The co-pending application further includes a method of lubricating a mechanical device (dependent claim 34) which is indistinguishable of method claim 42 drawn to lubricating an internal combustion engine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-42 are rejected under 35 U.S.C. 103 as being obvious over Knapton et al (US 2018/0371357).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Knapton et al [“Knapton”] disclose a lubricant composition comprising an oil of lubricating viscosity having a kinematic viscosity at 100°C of 2-6 mm2/s [0008], 0.14 to 1.5 of an ashless condensation product of an olefin copolymer (e.g., ethylene/propylene copolymer) comprising a carboxylic acid functionality grafted onto the polymer backbone, and further .   
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim Rejections - 35 USC § 103
Claims 1-42 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (US 2011/0263470) in combination with Matsui et al (US 2015/0197705) and Covitch et al (US 7,790,661).  
Qin et al [“Qin”] disclose a lubricating composition containing an oil of lubricating viscosity and a block copolymer, and a method of lubricating an internal combustion engine with the lubricating composition [0001].
Qin discloses that the block copolymer may be a diblock copolymer which comprises:
1-C30 alkyl (meth)acrylic units, wherein at least 50 wt. % of the C1-C30 alkyl(meth)acrylic units are C12-15 alkyl(meth)acrylic units, and up to 50 wt. % of the C1-C30 alkyl(meth)acrylic units are C16-20 alkyl(meth)acrylic units [0010]; and 
(b) a second block having (meth)acrylic units which further have a non-carbonyl heteroatom-containing group providing a polar group to such units [0012].
Qin discloses that the block copolymer may be used at 0.01 wt. % to 0.5 wt. % of the lubricating composition [0063].  Qin discloses that the weight average molecular weight of the block copolymer may be in the range of 1000 to 400,000 [0071].  
Qin discloses that the composition comprises an oil of lubricating viscosity which comprises natural and synthetic oils [0106].  Although the kinematic viscosity at 100°C is not taught for the base oils, the examiner is of the position that since Qin teaches that any known mineral oil or synthetic oil may be used, thus the claimed requirement of 2.0 mm2/s to 5.0 mm2/s at 100°C for the base oil component is encompassed.     
Qin discloses that the composition optionally includes other performance additives comprising at least one of metal deactivators, viscosity modifiers, detergents, friction modifiers, antiwear agents, dispersants, dispersant viscosity modifiers, and others [0116].  
Qin discloses that suitable antioxidants include sulfurized olefins, hindered phenols and others [0131]. Qin discloses that the antioxidants may be present in ranges including 0 wt. % to 20 wt. %, and preferably 1 wt. % to 5 wt. %, of the lubricating composition [0141].    
Qin discloses that suitable dispersant viscosity modifiers include ethylene-propylene copolymers that have been functionalized with an acylating agent such as maleic anhydride and an amine [0138].  

Thus the examiner is of the position that Qin meets the limitations of the claimed lubricating composition comprising (a) a base oil, (b) an ethylene-α-olefin copolymer that has been grafted with a polar moiety, (c) a poly(meth)acrylate polymer, and (d) a metal-free (i.e., ashless) anti-wear agent.  Although the dynamic viscosity of the lubricating oil composition under shear at 150°C of 1.4 to 2.8 mPa.s is not set forth in Qin, Matsui et al [“Matsui”] is added to teach that the claimed value of dynamic viscosity is conventional in the art of engine oils containing a lubricating base oil and a poly(meth)acrylate viscosity index improver.
Matsui discloses in [0122] that the HTHS viscosity at 150°C (ASTM D4683) is preferably in the range of 2.0 to 2.6 mPa.s.  Matsui teaches that outside of this range insufficient lubrication may be caused, or sufficient fuel efficiency performance may not be obtainable. 
Covitch et al [“Covitch”] is added to teach dispersant viscosity modifiers comprising ethylene-propylene copolymers, reacted with an acylating agent and with an aromatic amines, such as 3-nitroaniline, are known in the art of engine oils.  COL.3, L66 to COL.4, L7; COL.4, L37-49 and COL.8, L45-49.  
Thus having the applied prior art references before the inventors at the time the invention was made it would have been obvious to have used the dispersant viscosity modifier taught in Covitch, in the lubricating composition taught in Qin, if so desired.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).         

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grisso et al (US 2017/0088789) disclose lubricant compositions comprising (a) an oil of lubricating viscosity, (b) a (meth)acrylate-containing polymer comprising a multiplicity of arms containing at least 20 carbon atoms, and (c) an ethylene/olefin copolymer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 18, 2021